      Case 1:18-cv-01960-JPW Document 135 Filed 06/19/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
MIDWEST BANK,                          :   Civil No. 1:18-CV-01960
                                       :
           Plaintiff,                  :
                                       :
           v.                          :
                                       :
DAVID H. GOLDSMITH, et al.,            :
                                       :
           Defendants.                 :   Judge Jennifer P. Wilson
                                     ORDER
     AND NOW, on this 19th day of June, 2020, for the reasons set forth in the

accompanying memorandum, IT IS ORDERED AS FOLLOWS:

  1. Plaintiff’s motion for summary judgment (Doc. 86) is DENIED.

  2. Plaintiff’s motion to strike (Doc. 98) is DENIED AS MOOT. This denial is

     without prejudice to Plaintiff’s right to contest the admissibility of evidence

     through the filing of motions in limine at a later date.

  3. A status conference is scheduled for July 16, 2020 at 2:30 p.m. to discuss

     scheduling of future matters in this case. The conference will be by

     telephone. Counsel for Plaintiff shall initiate the call by calling chambers at

     (717) 221-3970 after all parties are on the line.

                                      s/Jennifer P. Wilson
                                      JENNIFER P. WILSON
                                      United States District Court Judge
                                      Middle District of Pennsylvania
